Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art teaches a display panel, comprising: a base substrate; self-illuminating device on the base substrate; a plurality of light-modulating components on a side of the self-illuminating device away from the base substrate; color photoresist patterns and black matrix patterns for spacing the color photoresist patterns from each other, on a side of the plurality of light-modulating components away from the base substrate; wherein each of the color photoresist patterns corresponds to at least one of the plurality of light modulating components, and the plurality of light-modulating components are configured to converge light incident thereon and to transmit the converged light to color photoresist patterns corresponding thereto.
The prior art of record does not teach nor suggest, in combination with the limitations above,  a self-illuminating device on the base substrate; wherein the self-illuminating device comprises a first electrode layer, a light-emitting function layer, and a second electrode layer stacked in that order; a plurality of light-modulating components comprising converging lenses, provided on a side of the self-illuminating device away from the base substrate, and configured to receive light emitted by the self-illuminating device; an over coat layer on a side of the converging lenses proximate to the color photoresist patterns and the black matrix patterns; and an encapsulation layer for encapsulating the self-illuminating device; wherein the encapsulation layer is between the self-illuminating device and the plurality of light-modulating components, or is provided on a side of the plurality of light-modulating components away from the base substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871